Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 9/4/2019, in which, claims 1-17 are pending. Claims 1, 3, 12, and 17 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 9/4/2019 are accepted.

Specification
The disclosure filed on 9/4/2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 3, 12, and 17 recite conditional statements (“if”) rendering the claim scope ambiguous as the conditional statement gives rise to multiple different interpretation of the claim. A conditional method step generally does not need to be performed under the broadest reasonable interpretation of the claim, which encompasses instances in which the method ends when the prerequisite condition for the step is not met. See Ex parte Schulhauser, Appeal No. 2013-007847, at 9—10 (PTAB Apr. 28, 2016) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160103838 A1
US 20100067391 A1
US 20160048681 A1
US 20160103559 A1
Genereux SJ, Lai AK, Fowles CO, Roberge VR, Vigeant GP, Paquet JR. Maidens: Mil-std-1553 anomaly-based intrusion detection system using time-based histogram comparison. IEEE Transactions on Aerospace and Electronic Systems. 2019 May 3;56(1):276-84.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432